 In the Matter of ALTON MILLER, AN INDIVIDUAL, DOING BUSINESS ASPHILLIPS TRANSFER COMPANYandTRUCK DRIVERS LOCAL #89, IN-TERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA (A. F. OF L.)Case No. 11-C-1°56.-Decided July 15, 191.6Mr. Arthur R. Donovan,for the Board.Mr. Bodes K. Myers,byMr.. Leland H. Logan,both of BowlingGreen, Ky., for the respondent.Mr. Robert D. Malarney,of Indianapolis, Ind., for the Union.Mr. Angelo J. Fiurmara,of counsel to the Board.DECISIONANDORDEROn May 13, 1946, Trial Examiner Bennett issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, exceptions to the Intermediate Reportwere filed by the respondent.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions of the respondent, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Alton Miller, an individual,doing business as Phillips Transfer Company, Bowling Green, Ken-tucky, and his officers, agents, successors, and assigns shall :1.Cease and desist from :69 N. L. R. B., No. 62.493 494DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Discouraging membership in Truck Drivers Local #89, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (A. F. of L.), or any other labor organizationof his employees, by discharging or refusing to reinstate any of hisemployees, or by discriminating in any other manner in regard: totheir hire or tenure of employment, or any term or condition of theiremployment ;(b)Refusing to bargain collectively with Truck Drivers Local #89,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (A. F. of L.), as the exclusive representativeof all truck drivers and helpers of Alton Miller, an individual, doingbusiness as Phillips Transfer Company, Bowling Green, Kentucky,exclusive of office and clerical employees, foremen, supervisors, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action ;(c) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Truck Drivers Local #89, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (A. F. of L.), or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to each of the employees whose names appear in AppendixB of the copy of the Intermediate Report, attached hereto, immediateand full reinstatement to his former or a substantially equivalent posi-tion, without prejudice to his seniority or other rights and privileges,in the manner set forth in Section V of said Intermediate Report,entitled "The remedy";(b)Make whole each of the employees whose names appear in.Appendix B of said Intermediate Report for any loss of pay he mayhave suffered by reason of respondent's discrimination against him,in the manner set forth in Section V of said Intermediate Report,entitled "The remedy";(c)Upon request, bargain collectively with Truck Drivers Local#89, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America (A. F. of L.), as the exclusive representa-tive of all his employees in the aforesaid appropriate unit, with respectto rates of pay, wages, hours of employment, and other conditions ofemployment ; PHILLIPS TRANSFER COMPANY495(d) Post at his place of business at Bowling Green, Kentucky, copiesof the notice attached to the Immediate Report, marked "AppendixA."Copies of said notice, to be furnished by the Regional Directorfor the Eleventh Region, shall, after being duly signed by the respond-ent or his representative, be posted by the respondent immediatelyupon receipt thereof and maintained by him for sixty (60) consecu-tive days thereafter, in conspicuous places in his place of business,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(e)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10) days from the date of this Order, what stepsrespondent has taken to comply herewith.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Arthur R. Donovan,for the Board.Mr. Bodes K. Myers,byMr. Leland H. Logan,bothof BowlingGreen, Ky.,for respondent.Mr. RobertD. Malarney,of Indianapolis, Ind., for the Union.STATEMENT OF THE CASEUpon a first amended charge duly filed on March 12, 1946,' by Truck DriversLocal#89, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, A. F. of L., herein called the Union, the NationalLabor Relations Board, herein called the Board, by its Regional Director for theEleventh Region (Indianapolis, Indiana), issued its complaint dated March 13,1946, against Alton Miller, an individual, doing business as Phillips TransferCompany,' herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint, accompanied by notice of hearing thereon, were duly served uponrespondent and the Union.With respect, to the unfair labor practices, the complaint alleged in substancethat respondent: (1) from on or about January 6, 1946, and at all times there-after, (a) advised, urged, threatened, and warned his employees to refrain frombecoming or remaining members of the Union, (b) made disparaging and derog-atory remarks to his employees concerning the Union, and (c) advised hisemployees that they should not remain in the Union; (2) on or about JanuaryThis notice,however, shallbe, and it herebyis,amendedby striking from the firstparagraphthereof the words "THE RECOMMENDATIONS OF A TRIAL EXAMINER"and substitutingin lieu thereof the words"A DECISION AND ORDER."IThe original charge was filed on January 30, 1946.2 At the hearing,the complaint was amended with respect to the name of the respondent. 496DECISIONSOF NATIONAL LABOR RELATIONS BOARD11, 1946, discharged 16 named employees 3 and has since failed and refused toreinstate them because of their membership in and activities in behalf of theUnion; (3) on or about January 7, 1946, and at all times thereafter refused andcontinues to refuse to bargain collectively with the Union as the exclusiverepresentative of the employees in an appropriate unit although the Union rep-resented a majority of the employees therein; and (4), by the aforesaid acts,engaged inand is engaging in unfair labor practices within the meaning ofSection 8 (1), (3), and (5) of the Act.Pursuant to notice, a hearing was held on April 16 and 17, 1946, atBowlingGreen, Kentucky, before the undersigned Trial Examiner, Martin S. Bennett,duly designated by the Chief Trial Examiner. The Board, respondent, and theUnion were represented by counsel.At the commencement of the hearing, re-spondent filed a Plea to Jurisdiction, alleging that he was not engaged in interstatecommerce, and moving that the complaint be dismissed.The motion was deniedwith leave to renew.Respondent then filed a Request for Bill of Particulars.The motion was granted in part and denied in part. Respondent filed an answerwhich, as amended at the hearing, admitted some of the allegations of the com-plaint with respect to the nature of his business and denied every other allegationof the complaint.Full opportunity was afforded all parties at the hearing tobe heard, toexamine andcross-examine witnesses, and to introduce evidencebearing upon the issues.During the hearing, motions by counsel for the Boardto conform the pleadings to the proof with respect to formal matters were granted.Counsel for the Board, respondent, and the Union argued -orally before the under-signedat the conclusion of the hearing and were afforded an opportunity to filebriefs.Briefs have been received from respondent and the Union.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACr1.THE BUSINESS OF THE ]RESPONDENTRespondent, Alton Miller, doing business as Phillips Transfer Company, isengaged in the business of receiving, hauling, and delivering freight in and aroundBowling Green, Kentucky.'Under a contract with the Louisville & NashvilleRailroad, which operates in 13 States and through Bowling Green, respondentpicks up and delivers to the railroad's freight depot at Bowling Green, from inand about Bowling Green, freight destined for shipment over the Louisville &Nashville lines ; under the same contract, respondent picks up at the freight depotand delivers in and around Bowling Green incoming freight brought to BowlingGreen by the railroad.During the 12-month period prior to the instant hearing, respondent and hispredecessor a picked up and delivered to the railroad freight depot approximately20 percent of all freight shipped by the railroad from Bowling Green.Approxi-8Their names are :Lucien MarrowLeRoy TaylorFrank LawsonJohn HuffmanEwing SkaggsJohnL. PotterRobert GlassPaul E. BrooksWinfred HayFinis BibbsWalter MarrowMalcue CarsonClifford LawrenceHess StovallEvansSmithRoosevelt Pearson°Miller also operates a taxicab companyand a buscompany in Bowling Green ; they arenot involved in this proceeding.sThebusinesswas operated by Roy T. Phillips for 27 years. As is hereinafter setforth in more detail, the business was transferred to Miller by Phillips on the morning ofJanuary 10, 1945.Therehas been nosubstantial change in the nature of operations sincethat date. PHILLIPS TRANSFER COMPANY497mately 87 percent of all freight forwarded from Bowling Green by the railroadwas shipped to points outside the State of Kentucky.A sampling of the railroadrecords indicates that during the months of January, February, March and April1946, shipments carried by the railroad from its Bowling Green station werecomposed as follows :JanuaryFebruaryMarchApril 1-13Number of interstate shipments______ 1415180219961002Number of intrastate shipments----__ 2662312966128During the 12-month period prior to the instant hearing,respondent and hispredecessor picked tip and delivered from the railroad freight depot approxi-mately 70 percent of all incoming freight brought to Bowling Green in less thancarload lots by the railroad.Approximately 70 percent of all incoming freightbrought to Bowling Green by the railroad was shipped from points outside theState of Kentucky?A sampling of the railroad records for 4-day periods duringthe first 4 months of 1946 indicates that shipments received in Bowling Green inless than carload lots were composed as follows:JanuaryFebruaryMarchApril21-2419-2211510-13Number of interstate shipments---------- 231289225235Number of intrastate shipments---------- 891231178108Upon the entire record, the undersigned finds that respondentis engaged incommerce within themeaning ofthe Act.'II.THE ORGANIZATION INVOLVEDTruck DriversLocal .#89, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,affiliated with the American FederationofLabor, is a labor organization admitting to membership employees ofrespondent.III.THE UNFAIR LABOR PRACTICESA. The discriminatory discharges;the refusal to bargain1.The appropriate unitThe complaint alleges that all truck drivers and helpers, exclusive of officeand clerical employees, foremen, supervisors, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining.The recordindicates that respondent employs, in addition to truck drivers and helpers, oneoffice clerk and one supervisory employee who manages the business.The undersigned finds that the above-described unit, at all 'times materialherein, constituted and now constitutes a unit appropriate for the purposes ofe These figures are typical of the monthly breakdown and total for the 12-month periodprior to the instant hearing.IThis figure includes both carload and less than carload lots.Respondent does nothandle carload shipments.8 Seefootnote6,supra.Respondent contended that his operations did not affect commerce and were not subjectto the jurisdiction of the Board.This contention is rejected.See N.L. R. B. V. Balti-more Transit Company,140 F. (2d) 51(C. C. A. 4),cert. den. 321 U. S. 795 ;Matter ofPeerless Stages, Inc.,62 N. L. It. B. 1514 ; andMatter of Carroll's TransferCompany, 56N. L. It. B. 935.701592-47-col, 69--33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Representation by the Union of a majority in the appropriate unitThe complaint alleges that on January 7, 1946, and at all times thereafter,respondent refused to bargain collectively with the Union as the exclusive repre-sentative of the above-described employees in the appropriate unit. In supportof the allegation that the Union represented a majority of the employees in theappropriate unit, counsel for the Board introduced in evidence 16 signed appli-cations for membership in the Union." All bore the date of January 6, 1946,and also bore the counter-signature of Assistant Business Agent Woerner of theUnion.There were 20 employees in the appropriate unit during the week endingJanuary 12"Woerner testified that he was present at a meeting of the Union held on Janu-ary 6, 1946, and that 17 of respondent's employees attended.He personally saweach of the respective 16 signers sign or print his name and he then counter-signed the application blanks with his own signature.Four of the employeeswhose names appear on the application forms were called as witnesses for theBoard.Three, John Huffman,` John L. Potter, and Roosevelt Pearson, testifiedthat they attended a meeting of the Union on January 6, 1946, and signed theapplication forms bearing their respective signatures.Walter Marrow, who isunable to read or write, testified that he attended the meeting of January 6 and,it being his intention to apply for membership in the Union, asked one of thosepresent to sign his, Marrow's, card for him and that this was done. Roy T.Phillips, who, as hereinafter found, owned and operated the business until Janu-ary 10, testified that various employees told him that the Union represented themand that lie never questioned the union majority in the unit of 20.The sixteen cards, referred to above, were offered and received in evidenceat the hearing.Respondent, having the opportunity to inspect and compare thesignatures thereon against his own records, made no attack on the authenticityof the signatures, although the 16 employees were available to testify.Respondent contends, however, that the application for membership in theUnion bearing the name of Walter Marrow was not a valid application inasmuchas Marrow did not personally sign it.As heretofore noted, Marrow testified thathe was present at the meeting of the Union held on January 6; that he is unableto read or write ; that he intended to apply for membership in the Union on thatoccasion; and that lie authorized one of those present to sign his, Marrow's,name to the application for membership. In view of Marrow's credible anduncontroverted testimony, the undersigned rejects respondent's contention andfinds that the application bearing Marrow's name is a valid application formembership in the Union"Respondent further contends that the Union did not represent a majority ofthe employees in the appropriate unit, because the 16 applicants for membershiphad merely applied for membership in the Union, had not actually been ac-cepted into membership by the Union, and had not paid dues to the Union. Itiswell settled that applications for membership in a union may be counted indetermining whether or not it has a majority for the purposes of collective bar-gaining, and this is true although no dues may have been paid by the respectiveapplicants.Respondent's contention is rejected."10 On one of the forms, that of Clifford Lawrence, the signer printed his name.11As is hereinafter set forth, the 16 applicants for membership were discharged onJanuary 11.At the time of the hearing there were approximately 14 employees in theappropriate unit.12Also referred to as Hoflrinan.11Seeflatter ofRobcsouCutlery Conipanit, Inc.,67 N. L. R. 11. 481.''N. L.R. B. v. ChicagoApparatusCoinpanlj,116 F. (241) 53 (C. C. A. 7) ;Matto- ofconsolidated MachineToolCorporation,67 N. L. It. P. 737. PHILLIPS TRANSFER COMPANY499In view of the above circumstances and in view of the testimony disclosingthe circumstances under which the cards were signed and obtained, the under-signed finds that the 16 above-described application forms constitute validdesignations of the Union.The undersigned finds that on January 6, 1946, and at all times thereafter,the Union was and now is the duly designated representative of a majority ofthe employees in the aforesaid appropriate unit, and by virtue of Section 9 (a)of the Act, the Union at all such times was and now is, the exclusive representa-tive of all the employees in the aforesaid.unit for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment, or otherconditions of employment.3.Sequence of eventsPrior to January 10, 1946, Roy T. Phillips had operated the PhillipsTransferCompany for approximately 27 years.There is no evidence in the record of anyorganization among hisemployees prior to the campaign conducted by the Union.As heretofore set forth, on January 6, 1946, 17 of respondent's truck driversand helpers attended a regular meeting of the Unionand 16 appliedfor mem-bership therein.On the morning of January 7, AssistantBusinessAgent Woerner of the Union,together with employee Roosevelt Pearson and another business agent of theUnion, Gregory, called upon Phillips.Werner told Phillips that the Unionrepresented a majority of his employees and wanted to negotiate a contract.Phillips replied that he was unwilling to negotiate with the Union and that hewould sell his business rather than bargain with the Union.Woerner informedPhillips "that he wasin violation" of the Act and left 15 Phillips testified thathe did not question the union majority on January 7, but decided that he wouldretire rather than deal with the Union.Later that day, he spoke to his employeesand told them that he had no objection to the Union but that he did object to aclosed shop, and that the employees did not have to join the Union in order toobtain a wage increase."The employees informed him that a majority hadapplied for membership in the Union."On the morning of January 9, Phillips approached Alton Miller, the respond-ent, at the latter's taxicab office located directly across the street from thePhillips Transfer Company premises.He offered to sell the business to Miller,explaining, when Miller questioned him, that his reason for selling was becausethe Union had "moved in on" him.Miller stated that he would consider thematter and at about 11: 01 a. in., accepted the offer and gave Phillips a check.Miller told Phillips, as the latter testified, that he "didn'tgivea damn" aboutthe attempt of "Pat Ansboury" [business agent of the Union] to "take overnow."The parties went to the otfice of a local attorney who drew up a bill ofsale of thebusiness 18The bill of sale provided that Phillips would continue to operate the businessuntil January 12, 1946, at which time he would turn over to Miller "full and com-15Thisfindingisbased on the testimony of Woerner, which Phillips admitted wascorrect.This finding is based upon 17ie testimony of Phillips.The complaint did not allege, and no findings have been made with respect to, the com-mission of unfair labor practices by Phillips.'"Findings as to the events on January 9 and January 10, except where otherwiseindicated, are based upon the testimony of Phillips and Miller, which is in substantialagreement. 500DECISIONSOF NATIONALLABOR RELATIONS BOARDplete possession of the property herein and the title" . . .'A The parties alsoagreed that Phillips would, until January 31, advise Miller concerning the prob-lems of thebusiness.On the morning of January 10, there was considerable unrest among theemployees, who, as Phillips testified, were disturbed over the impending transferof the business.Phillipswent across the street to Miller's taxicab office anddiscussed the matter with him.Finally, at about 9 a. at., Miller said to Phillips,as Miller testified,"I will take the business over now."Phillips at once returnedto the premises of the Phillips Transfer Company.He assembled the drivers andhelpers, paid them off, and informedthem thatthe business was sold to Millerand that they were no longer in his, Phillips', employ.At about 9:30 a. in.. Millerentered the premises and took control of the business.He admitted that heregarded himself as the owner of the business from about 10 a. in. that day,January 10 2°There is a conflict of testimony as to what transpired in the plant after Millertook control of the business at approximately 10 a. in. Employees John Huffman,Walter Marrow, John Potter, and Roosevelt Pearson, whose names appear in thecomplaint as dischargees,all testified that Miller told them there were no jobs forthem; the parties stipulated that the other 12 employees whose names also appearin the complaint would testify similarly, if called as witnesses.Huffman, as hetestified, summoned Calvin Stout, steward for the Union in another concern inthe city, who conferred with Miller ; at about 12: 30 or 1: 00 Miller indicated thathe would pay the men a certain wage rate and he then put them back to work.Phillips and Miller each testified that the men refused to go to work for Millerafter being paid off by Phillips,but admitted that the inen,around noon,returnedto work.In view of the foregoing,it is clear,and the undersigned finds, that.the menresumed work that afternoon and worked the rest of the day.The following day,Friday, January 11, they reported at the usual time and commenced theirrespective duties.At about 10: 00 a. in. on January 11, Woerner, together with Business AgentGrimes of the Union, and another union member,Butler,met Miller and thelatter's attorney,Rodes Myers, at Myers'office.Woerner informed Miller andMyers that the Union represented a. majority of respondent's employees and sub-mitted a proposed contract.Miller did not challenge the union majority butstated that he was willing to bargain with the men but not with the Union.Hethen offered to negotiate with the Union if they would agree not to organize theemployees of his two other concerns for a period of one year 21Woerner agreedto this and the meeting recessed for lunch and to give Myers an opportunity tostudy the contract S2 submitted by the Union."19The bill of sale was not introduced in evidence.Portions of the bill of sale wereread into the record by agreement of the parties and findings as to its provisions are basedthereupon.The parties stipulated that the bill of sale was'entered into on January 9.^ Contrary to his express testimony above, respondent contend ; that he did not takecontrol of the business until Saturday,January 12.In view of the testimony and conductof both Miller and Phillips, as set forth above, the undersigned finds that although theBill of Sale provided for the transfer of the business on January 12, the business wasactually transferred on the morning of January 10, the employees were so informed, andMiller thereupon became the employer.21This was denied by Miller.His denial is rejected as it is inconsistent with his subse-quent testimony and conduct as hereinafter set forth.22On leaving the meeting, Miller told Hershel Wright, one of his taxi drivers, as thelatter testified, that he could close down the business "if I have to" and that he wouldclose it on Saturday.23This finding is based on the testimony of Woerner.Myers did not testify. PHILLIPSTRANSFER COMPANY501The parties met again after lunch.Myers then stated that the picture hadchanged and that the Louisville and Nashville Railroad had cancelled its haulingcontract with the respondent 24Miller stated that pressure had been brought tobear by his bank and he was not free to negotiate with the Union.Woernerinformed Miller that he was violating the Act by refusing to bargain, and thatthe Union intended to organize all of respondent's enterprises.Woerner furtherindicated that the Union had already received membership applications from anumber of Miller's taxicab company employees.Myers then advised Miller thatitwas possible for him to remove the business from interstate commerce andthus not be required to negotiate with the Union, by dispensing with some of hisoperations.Myers added, as Woerner testified, that by so doing Miller "wouldcome under the State Law and he could fire every man there that signed theapplication for membership."As an alternative, Myers advised Miller that "ifhe didn't want to negotiate with" the Union, "- the only thing for him to dowas to close the business down."Miller then stated that "the primary reasonfor his purchase of the business" was to obtain the building for use as a new caragency and that "he was going to close down and he wouldn't operate any morewith scabs on the truck." The conference broke up and the union representativesdeparted for Louisville.2°Miller left the meeting and immediately told his cab driver, Hershel Wright, asthe latter testified, "I wouldn't sign it [the contract] because it isn't fair to therest of my workers." 20Miller told Wright that the Union contended it had signedup 27 employees of his taxicab company and that he, Miller, didn't believe it.HeinstructedWright to assemble the taxicab company employees, "as he was goingto talk to every man personally to see if he had signed a paper."Miller thenaddressed the taxicab company employees and questioned them whether or notthey had applied for membership in the Union ; they replied that they had not.Hethen told Wright, with reference to the Phillips Transfer Company, "I will justclose it down and see what we can do tomorrow [January 12]."Miller returned to the Phillips Transfer Company office and told Phillips thathe was shutting down the business and to so notify his customers.As the 16employees named in the complaint returned from their duties that afternoonthey were discharged by Miller and given their checks 27Miller, as he paid themoff, told the men, as Potter, Pearson and Huffman testified, that he didn't mindtheir joining the Union but that by so doing they would cause the cab driversto sign up with the Union"24 In addition to the pick-up and delivery contract described in Section I of the Report,Phillips had another contract with the railroad for over-the-road hauling ; due to a techni-cality, this latter contract was not assigned to Miller along with the other contract.25These findings are based upon the testimony of Woerner and Miller.Although Millerdenied that he refused to sign a contract,elsewhere in his testimony he admitted that hecould not get together with the Union and that he told them he had decided not to sign.In addition, after the meeting, he told taxicab driver Hershel Wright, as the lattertestified,that he refused to sign a contract with the Union.His denial is rejected.20Wright, who testified for respondent, was then employed by Miller's taxicab company.He had left respondent's employ prior to the date of the instant hearing.22Miller also paid off several others in the unit at that time.28The parties stipulated that 12 other dischargees named in the complaint would testifysimilarly.Miller testified that he did not discharge the drivers and helpers but that they quit theirjobs on the afternoon of January 11.Follis Anthony and Bud Henry, who had not appliedfor membership in the Union and had been retained in respondent's employ after January11, testified that Miller did not discharge any of the drivers and helpers on January 11.Hershel Wright testified that he was in the Phillips Transfer Company office on the after-noon of January 11, that, the men returned early from their routes that day, and that the 502DECISIONS OF NATIONALLABOR RELATIONS BOARDThat evening, Woerner telephoned Miller and asked to meet him for furtherdiscussion.Miller hung up without replying.On Saturday, January 12. Miller,as he testified, changed his mind and decided to reopen his business. On -Monday,January 14, Miller hired a number of new employees who as of the (late of thehearing were still in respondent's employ.On Tuesday, January 15, the 16 disehargees named in the complaint, all ofwhom had applied fors membership in the Union on January 6, 1946, went torespondent's office and asked for their jobs.Miller refused to reinstate themand told them that they had no jobs 2DOn March 6, 1946, Woerner wrote to Miller and again informed him that theUnion represented a majority of respondent's employees and stood ready andwilling to bargain in good faith.The letter further stated that the 16 em-ployees discharged by Miller on January 11, 1946, were, and had been sincetheir discharge, ready and willing to return to their jobs.No reply was receiveda contract with the Union and that he would not reinstate the men becausethey had walked off their jobs.4.Summation and concluding findings(a)The refusal to bargainRespondent contendsthat he may not beheld responsible for any unfair laborpractices occurring prior to January12, 1946, theeffective date contained in theBill of Sale for the sale of the business.As heretoforefound, Phillips andMiller mutually agreedto acceleratethe provisions of the Bill of Sale.Theyagreed that Phillipswouldturn over the business to Miller on the morning ofJanuary 10 and this was done.Under thecircumstances and upon the entirerecord, the undersigned finds that there was adefacto transfer of the businessby Phillips to Miller on the morning of January 10, 1946.Assuming,as respondentcontends,that he acquired no legal interest in the business until January 12,1946, nevertheless,in view of his assumptionof controlthereof by mutual agree-ment with Phillips on January 10, he becamean employerwithin the meaningof Section 2 (2) of the Act,and, as an employer,was subject,on January 11 aswell as thereafter,to the obligations imposed by the Act.On the morning of January 11, 1946, the Union asked respondent to recognizeit as the collective bargaining representative of his employees and also submitteda proposed contract.This did not come to respondent as a surprise,since Phillipshad informed him on January 9,that he, Phillips,was selling the business becausethe Union was organizing the employees.On that occasion,Miller replied, asPhillips testified,"he didn't give a damn."Nor didrespondent challenge theUnion's statement that it represented,as it did, a majority of respondent's em-men then quit their jobs and were paid off by Miller. Phillips also testified that the menreturned from their routes prior to theusualcheck-in time.In view of Miller's admission that when he left the conference with the representativesof the Union on the afternoon of January 11, he intended to close down the business;Phillips' and Wright's testimony that Miller told them he was closing down the businesson January 11 ; and Phillips' testimony that he thought he had the checks ready for themen when they came in Friday, the undersigned rejects the testimony of Miller, Wrightand Phillips where inconsistent with the findings of the undersigned that themen weredischarged.Anthony and Henry had a verypoorrecollection of almostallmatters con-cerning which they testified.On the other hand, Potter, Pearson andHuffman testified ina clear and forthright manner and had an excellent recollection of the eventswhich trans-pired.The testimony of Anthony and Henry is rejected.29BudHenry and Follis Anthony, as heretofore indicated, were retainedin respondent'semploy. PHILLIPS'TRANSFER COMPANY503ployees.On the afternoon of January 11, Miller informed the union representa-tives that lie was not free to negotiate a contract with the Union as pressurehad been brought to bear upon hint by his banker. He then stated that the onlycourse of conduct for him, Miller, to follow was to shut down the business.Hereturned to his plant and discharged the 16 employees who had applied formembership in the Union on January 6. Two others, who had not applied formembership in the Union, and who testified for respondent in the instant pro-ceeding, were retained.Later that evening, Woerner telephoned Miller and asked to meet him forfurther discussion.Miller hung up on him. On Monday, January 14, Miller hireda group of new employees who had not previously been employed by him. OnMarch 6, Woerner wrote to Miller offering again to bargain with respondent.Respondent did not reply, although he received the letter.At the instant hearing,on April 16, Miller testified that he was unwilling to bargain with the Union.In view of the foregoing and upon the entire record, it is obvious and theundersigned finds, that on January 11, 1946, and at all times thereafter, respondenthas refused to bargain collectively with the Union as the exclusive representa-tive of his employees in an appropriate unit with respect to rates of pay, wages,hours, and other conditions of employment, and that respondent has therebyinterferedwith, restrained, and coerced his employees in the exercise of therights guaranteed in Section 7 of the Act.(h)The discriminatory dischargesRespondent, by his own admission, returned to the plant on the afternoon ofJanuary 11, 1946, with the intention of closing it down so as to avoid bargainingwith the Union. It has heretofore been fount that he proceeded to discharge the16 employees who had applied for membership in the Union on January 6.Hefurther indicated his motive in effecting the discharges by stating that he wasletting the men go since by joining the Union they would cause his taxicabdrivers to apply for membership in the Union.Not only did lie on January 14hire a number of new employees to replace the dischargees but he retained in hisemploy at least 2 of the original employees who had not applied for membershipin the Union on January 6. On Tuesday, January 15, the 16 dischargees wentto the premises of respondent and asked to be reinstated; he refused, statingthat they had no jobs.Accordingly, and upon the entire record, the undersigned finds that the 16employees whose names appear in Appendix B were discharged on January 11,1946, and thereafter were refused reinstatement by respondent, Alton Miller,doing business as Phillips Transfer Company, because of their membership in andactivities on behalf of the Union.Respondent, by discharging these employeesand thereafter refusing to reinstate them, has discriminated against them inregard to their hire and tenure of employment, thereby discouraging member-ship in the Union and interfering with, restraining, and coercing his employeesin the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of respondent set forth in Section III, above,occurring in con-nection with the operations of respondent described in Section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce amongthe several States, and tend to lead to labor disputesburdeningand obstructingccmmerce and the free flow of commerce. 504DECISIONSOF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYSince it has been found that respondent has engaged in and is engaging inunfair labor practices affecting commerce, it will be recommended that he ceaseand desist therefrom and take certain affirmative action which the undersignedfinds will effectuate the policids of the Act.As found above, upon being presented by the Union with a request for recog-nition, respondent,without questioning the union majority, flatly refused torecognize the Union or to negotiate a contract with it. On the contrary, hedeclared that lie would shut ihwn the business.He returned to his plant andproceeded to discharge each and every one of his employees who had applied formembership in the Union but five days previously, specifically stating, as hereto-fore found, that their applying for membership in the Union would have a similareffect upon the employees of his other enterprises.Although requested again,on several occasions, by the Union to negotiate, he ignored these requests, althoughhe at no time questioned the union majority in the unit. In addition, hepromptly hired other employees to replace the 16 men discriminatorily dischargedand refused to reinstate them when they asked for their jobs.Because of respondent's unlawful conduct and its underlying purpose, theundersigned is convinced that the unfair labor practices heretofore found arepersuasively related to the other unfair labor practices proscribed by the Actand that danger. of their commission in the future is to be anticipated fromrespondent's conduct in the past.30Unless the order is coextensive with thethreat, the preventive purpose of the Act will be thwarted. In order, therefore,tomake more effective the interdependent guarantees of Section 7, to prevent arecurrence of unfair labor practices, and thereby minimize industrial strife whichburdens and obstructs commerce, ayd thus effectuate the policies of the Act, theundersigned will recommend that respondent cease and desist from in anymanner infringing upon the rights guaranteed in Section 7 .of the Act.It has been found that respondent discriminated with respect to the hire andtenure of the 1.6 employees whose names appear in Appendix B.Miller testifiedthat as of the date of the instant hearing, respondent was operating with 14truck drivers and helpers instead of the 20 employed at the time of the discharges.No other evidence of a reduction of operations was introduced by respondent.The remedy which the undersigned will recommend will provide for the con-tingency of abone fideand legitimate reduction in operations.The undersigned will recommend that respondent offer to each of the em-ployees whose names appear in Appendix B full and immediate reinstatementto his former or substantially equivalent position, without prejudice to hisseniority or other rights and privileges.This reinstatement shall be effectedin the following manner.All employees hired since, and including, January1.1,1946, shall, if necessary, be dismissed by respondent to provide employmentfor those employees to be offered, and who shall accept, reinstatement. If, there-upon, there is not sufficient employment immediately available for the employeesto be offered, and who shall accept, reinstatement, then all positions shall bedistributed by respondent among the employees presently working, excludingthose dismissed, and the employees to be offered, and who shall accept, rein-statement, in accordance with respondent's usual method of reducing his force,without discrimination against any employee because of his union affiliation oractivities, following such system of seniority or other non-discriminatory pro-cedure as has been heretofore applied by respondent in the conduct of his busi-ness.Those employees remaining after such distribution, for whom no em-ployment is immediately available, shall be placed on a preferential list, with80N. L. R. B. v. Express PublishingCompany,312 U.S. 426. PHILLIPS TRANSFER COMPANY505priority determined among them in accordance with such system of seniority orCher non-discriminatory procedure as has heretofore been applied by respond-ent in the conduct of his business, and thereafter, in accordance with such list,he offered reinstatement by respondent to their former or substantially equiv-alent positions as such employment becomes available and before other personsare hired for such work.'i`heundersigned will also recommend that respondent make whole each ofthe employees named in Appendix B for any loss of pay he may have sufferedby reason of the discrimination against him, by payment to him of a sum ofmoney equal to the amount which lie normally would have earned as wagesfrom the date of his discharge to the date of offer of reinstatement or place-ment upon the above-described preferential list, less his net earnings during thatperiod.61In addition, having found that respondent has refused to bargain collectivelywith the Union as the exclusive representative of the employees in an appro-priate unit, the undersigned will recommend that respondent, upon request,bargain collectively with the Union.Upon the basis of the abuve smdings of fact, and upon the entire record, theundersigned makes the followingCONCLUSIONS OF Lxw1.Truck Drivers Local #89, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, A. F. of L., is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing his employeeesin tieexerciseof the rights guaranteed in Section 7 of the Act, respondent has engaged in, andis engaging in, unfair labor practices, within the meaning of Section 8 (1) ofthe Act.3.By discriminating in regard to the hire and tenure of employment of LucienMarrow, John Huffman, Robert Glass, Finis Bibbs, Clifford Lawrence, EvansSmith, LeRoy Taylor, Ewing Skaggs, Paul E. Brooks, Walter Marrow, HessStovall,Roosevelt Pearson, Frank Lawson, John L. Potter, Winfred Hay, andMalcue Carson, respondent has engaged in, and is engaging in, unfair laborpractices, within the meaning of Section 8 (3) of the Act.4.All truck drivers and helpers of Alton Miller, individually, and doing businessas Phillips Transfer Company, exclusive of office and clerical employees, fore-men, supervisors, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) of theAct.5.Truck Drivers Local #89, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, A. F. of L., was, on January 6,1946, and at all times thereafter has been and is, the exclusive representativeof all employees in the aforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.6.By refusing on January 11, 1946, and at all times thereafter, to bargaincollectively with Truck Drivers Local #89, International Brotherhood of Team-31By "net earnings"ismeant earnings lessexpenses, such as for transportation; room,and board,incurred by an employee in connection with obtainingwork and working else-where than for the respondent, which wouldnot have been incurred but for his unlawfuldischarge and the consequent necessity of his seekingemploymentelsewhere.SeeMatterof Crossett Lumber Company,8 N. L. R.B. 440.Monies received for work performed uponFederal,State, county,municipal,or other work-relief projects shall be considered asearnings.SeeRepublic Steel Corporationv. N. L. R. B.,311 U. S. 7. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDsters,Chauffeurs,Warehousemen and Helpers of America, A. F. of L., as theexclusive representative of all employees in the aforesaid appropriate unit,respondent has engaged in, and is engaging in, unfair labor practices within themeaning of Section 8 (5) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) othe Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that Alton Miller,individually, and doing business as Phillips Transfer Company, Bowling Green,Kentucky, his officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Truck Drivers Local #89, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,A. F. of L., or any other labor organization of his employees, by discharging orrefusing to reinstate any of his employees, or in any other manner discriminatingin regard to their hire or tenure of employment, or any term or condition ofemployment ;(b)Refusing to bargain collectively with Truck Drivers Local #89, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, A. F. of L., as the exclusive representative of all truck drivers andhelpers of Alton Miller, individually, and doing business as Phillips TransferCompanyaffil owling Green, Kentucky, but excluding office and clerical employees,foremensupervisors ;(c) In any other manner interfering with, restraining, or coercing his em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist Truck Drivers Local #89, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, A. F. of L., orany other labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteed inSection 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to each of the employees whose names appear in Appendix B ofthisReport immediate and full reinstatement to his former or substantiallyequivalent position without prejudice to his seniority or other rights andprivileges, in the manner set forth in the Section above-entitled "The remedy" ;(b)Make whole each of the employees whose names appear in Appendix Bof this Report for any loss he may have suffered by reason of respondent'sdiscrimination against him, in the manner set forth in the Section above-entitled"The remedy" ;(c)Upon request, bargain collectively with Truck Drivers Local #89, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, A. F. of L., as the exclusive representative of all his employees in theaforesaid appropriate unit;(d) Post immediately at his place of business at Bowling Green, Kentucky,copies of the notice attached hereto, marked "Appendix A." Copies of saidnotice, to be furnished by the Regional Director for the EleventhRegion, shall,after being duly signed by respondent or his representative, be posted by re-spondent immediately upon receipt thereof and maintained by him for sixty(60) consecutive days thereafter, in conspicuous places in his placeof business,includingall places where notices to employees are customarily posted.Reason- PHILLIPS TRANSFER COMPANY507able steps shall be taken by respondent to insure that said notices are not altered,defaced, or covered by any other material ;(e)Notify the Regional Director for the Eleventh Region (Indianapolis, In-diana), in writing, within ten (10) days from the date of the receipt of thisIntermediate Report, what steps respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, respondent notifies said RegionalDirector in writing that he has complied with the foregoingrecommendations,the National LaborRelations Board issuean order requiring respondent to takethe action aforesaid."As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, pursuantto Section 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon all mo-tions or objections) as he relies upon, together with the original and four copiesof a brief in support thereof. Immediately upon the filing of such statementof exceptions and/or brief, the party or counsel for the Board filing the sameshall serve a copy thereof upon each of the other parties and shall file a copywith the Regional Director.As further provided in said Section 33, should anyparty desire permission to argue orally before the Board, request thereformust be made in writing within ten (10) days from the date of the ordertransferring the case to the Board.Dated May 13, 1946.MARTIN S. BENNETT,Trial Examiner."APPENDIX A"NoTICE To AI.I. EicPLoYEEsPursuant to the recommendations of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist TRUCK DRIVERS LOCAL #89, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA, A. F. of L., or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargainingor other mutual aid or protection.WE WILL OFFER to the employees named below immediate and fullreinstatement to their former or substantially equivalent positions, in themanner set forth in the Trial Examiner's Intermediate Report, withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of thediscrimination.WE WILL BARGAIN collectively upon request with the above-namedunionas the exclusive representative of all employees in the bargaining unitdescribedherein with respect torates ofpay, hours of employmentor otherconditionsof employment,and if an understandingis reached,embody such 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDunderstanding in a signed agreement.The bargaining unit is:All truckdrivers and helpers,exclusive of office and clerical employees, foremen,supervisors,and all other supervisory employees,with authority to hire,promote, discharge,discipline,or otherwiseeffectchanges in the statusof employees,or effectivelyrecommendsuch action.Lucien MarrowLeRoy TaylorFrank LawsonJohn HuffmanEwing SkaggsJohn L. PotterRobert GlassPaul E. BrooksWinfred HayFinis BibbsWalter MarrowMalcue CarsonClifford LawrenceHess StovallEvans SmithRoosevelt PearsonAll our employees are free to become or remain members of the above-namedunion or any other labor organization. Ai'e will not discriminate in regard tohire or tenure of employment or my terra or coildition of employmneOt againstany employee because of membership in or activity on behalf of any such labororganization.ALTONMILLER,doing businessas PHILLIPSTRANSFF.nCOMPANYEmployerDated-----------------By-------------------------------------------------(Itepresentative)(Title)NoTF-: Any of the above-named employees presently serving in the Armed Forcesof the United States will be offered full reinstatementupon application in accord-ance with the SelectiveService Actafter discharge from the Armed Forces.This notice must remain postedfor 60 days from the datehereof, and mustnot be altered,defaced, or covered by any othermaterial."APPENDIX B"Lucien MarrowLeRoy TaylorFrank LawsonJohn HuffmanEwing SkaggsJohn L. PotterRobert GlassPaul E. BrooksWinfred HayFinis BibbsWalter MarrowMalcue CarsonClifford LawrenceHess StovallEvans SmithRoosevelt Pearson